DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/8/21.
Claims 1-16 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/1/20 and 4/23/20  is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 7/8/21 with respect to claims 1-16 have been considered but are not persuasive.

	Applicant argued in page 12-13 that prior art do not teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture.

Examiner disagree on this because Wang [0021] the determination circuit 170 may set a flag which has a value indicating that the current reconstructed block [current picture] of the second reconstructed frame REC2 is identical to or different from the co-located reference block [reference picture] in the reference frame REF stored in the memory 10. The deblocking filter 160 may read the flag so as to decide whether to output the current reconstructed block or not. As flag will indicate reference picture is same as current picture or not, because reference picture delivery is dependent on that.
Applicant claim is broad and not patentable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Wang (U.S. Pub. No. 20190387239 A1).

Regarding to claim 1, 6 and 11-16:

16. Aono teach a system comprising: a video encoder for encoding a plurality of pictures of a video by generating an encoded video signal, (Aono Fig. 4) wherein each of the plurality of pictures comprises original picture data, wherein the video encoder comprises: (Aono Fig. 20 [0620-0628] the entropy encoder 104 performs entropy coding on the input split information, prediction parameters, quantization transform coefficients, and the like to generate the coding stream Te, and outputs the generated coding stream Te to the outside)
a data encoder configured for generating the encoded video signal comprising encoded picture data, wherein the data encoder is configured to encode the plurality of pictures of the video into the encoded picture data, and (Aono Fig. 16 [0097] the data structure of the coding stream Te may have a configuration in in FIG. 16 instead of that in FIG. 1. A difference between FIG. 16 and FIG. 1 is that the slices are replaced by tiles and the CTUs are included in tile data. Accordingly, (b) coding picture includes the tiles, the coding tile includes a tile header and (g) tile data, and (h) coding tile data includes the CTUs)
an output interface (Aono Fig. 29 [0068] Tet raves through LAN interface) configured for outputting the encoded picture data of each of the plurality of pictures, (Aono [0681] FIG. 27(a) is a block diagram illustrating a configuration of a transmission device PROD_A installed with the image encoding device 11. As illustrated in FIG. 27(a), the transmission device PROD_A includes an encoder PROD_A1 which obtains coded data by coding videos, a modulation unit PROD_A2 which obtains modulating signals by modulating carrier waves with the coded data obtained by the encoder PROD_A1, and a transmitter PROD_A3 which transmits the modulating signals 
wherein, for each picture of the plurality of pictures, the data encoder is configured to partition the picture into a plurality of tiles comprising a plurality of coding tree units of the picture, wherein each coding tree unit of the plurality of coding tree units comprises a plurality of samples of the picture, (Aono [0096] note that the data structure of the coding stream Te may have a configuration illustrated in FIG. 15 instead of that in FIG. 1. A difference between FIG. 15 and FIG. 1 is that the slice is further split into tiles and the CTUs are included in each tile. Accordingly, (d) coding slice data includes the tiles, and (g) coding tile includes the CTUs)
wherein, for each picture of the plurality of pictures, the data encoder is configured to encode the original picture data of each of the plurality of tiles of the picture, (Aono Fig. 20 [0289] the tile decoder 2002 and the tile encoder 2012 may be configured to perform some of the spatial sub-block prediction SSUB, the temporal sub-block prediction TSUB, the affine prediction AFFINE, the matching motion derivation MAT, and the OBMC prediction OBMC. In other words, in a case that the tile decoder 2002 and the tile encoder 2012 are configured to perform the spatial sub-block prediction SSUB and the affine prediction AFFINE, the sub-block prediction mode flag subPbMotionFlag may be derived as described below.)
the video decoder according to claim 6, wherein the video encoder is configured to generate the encoded video signal, and wherein the video decoder is configured to decode the encoded video signal to reconstruct the picture of the video. (Encoder and decoder operate using same and opposite algorithm because 

Aono do not explicitly teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture.

However Wang teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal (Wang Fig. 1 [0018] the video encoding [plurality of pictures] apparatus 100 further includes an encoding circuit 140, a reconstructed frame generating circuit 150, a deblocking filter 160 and a determination circuit 170. The encoding circuit 140 is coupled to the residual frame generating circuit 130 to receive the residual frame RES1) further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture, and (Wang [0021] It is noted that the switch 162 in FIG. 1 is one of examples to realize the control to 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further incorporating Wang in video/camera technology. One would be motivated to do so, to incorporate a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture. This functionality will improve coding efficiency.

Regarding to claim 3 and 8:

3. Aono teach the video encoder according to claim 1, wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a syntax element that indicates a number of reference picture lists that are used in prediction. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding 

Regarding to claim 4 and 9:

4. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2, but not to a different value. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated  [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example)

Regarding to claim 5 and 10:

5. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2 or to an integer value being greater than 2. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values and false values in real devices and methods. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Wang (U.S. Pub. No. 20190387239 A1), further in view of Park (U.S. Pub. No. 20190325615 A1).

Regarding to claim 2 and 7:

2. Aono teach the video encoder according to claim 1, wherein using the current picture referencing comprises copying a reference block of a picture of the plurality of pictures to a current block of said picture, being different from the reference block. (Aono [0356] in addition to copying the motion vector of the neighboring block, the process in S2309 may be the padding process on the tile boundary of the reference picture or the clipping process on the sub-block level motion vector of the target block as described in 5). In a case that the number of sub-blocks that are not available is greater than a prescribed threshold, the ATMVP may be turned off and the process may proceed to S2311)

wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used.

However Park teach wherein the data encoder is configured to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used. (Park Fig. 40 [0302] the video encoder/decoder checks the composition of reference pictures in each of multiple reference picture lists and transmits or receives transformation information for each of the reference pictures when there are no duplicate reference pictures in the multiple reference picture lists. In other words, the video encoder checks the composition of reference pictures in each of multiple reference picture lists and skips transmission of transformation information for duplicate reference pictures and creation of transformed pictures of the respective duplicate reference pictures when the duplicate reference pictures are present in different reference picture lists) 

The motivation for combining Aono and Wang as set forth in claim 1 is equally
applicable to claim 2.It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further incorporating Wang and Park in video/camera technology. One would be motivated to do so, to incorporate to generate the encoded video signal such that the encoded video signal further comprises a second flag that indicates whether current picture referencing is used. This functionality will improve coding efficiency.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482